

116 HR 1813 IH: Lyon County Economic Development and Environmental Remediation Act
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1813IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Amodei introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo facilitate resolution of environmental remediation and reclamation, resolve potential liability
			 of the United States, and promote economic development in Lyon County,
			 Nevada, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Lyon County Economic Development and Environmental Remediation Act. (b)Table of contentsThe table of contents of this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Conveyance of land; resolution of Federal liability.
					Sec. 5. General provisions relating to the conveyance.
				
 2.DefinitionsIn this Act: (1)Atlantic RichfieldThe term Atlantic Richfield means the Atlantic Richfield Company, a Delaware corporation, or its successors or assigns.
 (2)BLMThe term BLM means the Bureau of Land Management. (3)CERCLAThe term CERCLA means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (4)CountyThe term County means Lyon County, Nevada. (5)Federal selected landsThe term Federal selected lands means the approximately 2,062 acres of land managed by the BLM, located in five distinct parcels in Lyon County, Nevada, and generally depicted on the map entitled Anaconda Copper Mine Site—Federal Parcels Proposed to be Acquired and dated September 7, 2017.
 (6)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (7)MapThe term Map means the map entitled Anaconda Copper Mine Site—Federal Parcels Proposed to be Acquired and dated September 7, 2017. (8)SecretaryThe term Secretary means the Secretary of the Interior.
 (9)SiteThe term Site means the Anaconda Copper Mine Site located in Lyon County, Nevada. (10)StateThe term State means the State of Nevada.
 3.FindingsCongress finds that— (1)Atlantic Richfield is performing environmental response actions under CERCLA at the Site with the State’s Division of Environmental Protection in the lead oversight role;
 (2)to comprehensively and efficiently facilitate the environmental remediation and reclamation at the Site, Atlantic Richfield requires access to land that is owned by the Federal Government;
 (3)more than half of the acreage located within the Site’s boundaries is owned by the Federal Government and managed by the BLM, and, therefore, attempting to implement a CERCLA remedy on BLM-managed lands requires extensive coordination and can involve substantial delays and increased costs;
 (4)because the historic releases and elements of the remedy do not follow existing property boundaries, reducing any inconsistent treatment based on land ownership will benefit cost management, efficiency of operations and maintenance, and long-term protectiveness;
 (5)the United States may be designated as a potentially responsible party under CERCLA and accordingly could be assigned a significant liability share for CERCLA response costs;
 (6)at the time of conveyance, the Federal selected lands will be unburdened by mining claims; (7)the conveyance of the Federal selected lands will promote economic development within the County by consolidating private land for future mining activities;
 (8)the BLM has routinely conveyed lands to potentially responsible parties to facilitate remedial actions;
 (9)a legislated land conveyance is necessary to meet the remediation goals of the Site, promote economic development in the County, and for BLM and the United States to receive a covenant not to sue and indemnity for certain potential liabilities relating to the Site;
 (10)the Federal selected lands contain contamination and hazardous waste, and therefore the fair market value of such lands is minimal;
 (11)the United States potential CERCLA liability at the Site is substantially greater than the fair market value of the Federal selected lands; and
 (12)the BLM and Atlantic Richfield have concluded that conveyance of the Federal selected lands to Atlantic Richfield in exchange for resolution of certain United States liabilities is reasonable, logical, advisable, and in the public interest.
			4.Conveyance of land; resolution of Federal liability
 (a)Federal selected landsNotwithstanding section 120(h) of CERCLA (42 U.S.C. 9620(h)), not later than 120 days after the date of the enactment of this Act, the Secretary shall convey all right, title, and interest (including mineral rights) of the United States in and to the Federal selected lands to Atlantic Richfield.
 (b)Covenant not To sue and indemnityUpon conveyance of the Federal selected lands under subsection (a), and for full and complete compensation for those lands, Atlantic Richfield shall—
 (1)covenant not to sue and agree not to assert any claims or causes of action against the BLM or its contractors or employees with respect to CERCLA response costs that Atlantic Richfield has incurred or will incur at or relating to the Site; and
 (2)indemnify the United States against future liabilities that result from Atlantic Richfield’s activities on the Federal selected lands after the conveyance.
 (c)Equal valueThe value of the Federal selected lands is deemed to be equal to or less than the United States portion of the CERCLA response costs at the Site and no further valuation is required for the purposes of this Act or the conveyance of the Federal selected lands under this Act.
			5.General provisions relating to the conveyance
 (a)In generalThe conveyance authorized by this Act shall be subject to the following terms and conditions: (1)Existing encumbrancesIn the United States patent to be issued pursuant to this Act, the Secretary shall describe any existing known encumbrances in the patent. The terms of such encumbrances shall be prescribed by the Secretary not later than 30 days after the date of the enactment of this Act.
 (2)Right of rescissionThis Act shall not be binding on either the United States or Atlantic Richfield if, not later than 45 days after the date of the enactment of this Act, Atlantic Richfield submits to the Secretary a duly authorized and executed resolution of the Company stating its intention not to enter into the conveyance authorized by this Act.
 (b)WithdrawalSubject to valid existing rights, effective on the date of the enactment of this Act, the Federal selected lands are hereby withdrawn from all forms of appropriation under the public land laws (including the mining laws) and from disposition under all laws pertaining to mineral leasing.
 (c)PatentThe conveyance of the Federal selected lands under this Act shall be by United States patent acceptable to the Secretary and in conformity with applicable title standards of the Attorney General.
 (d)Tribal rightsNot later than 30 days after the date of enactment of this Act, the Secretary shall initiate in government-to-government consultation with any Indian Tribe affected by the conveyance of the Federal selected lands regarding issues of concern to the affected Indian Tribe related to the land conveyance. Such consultation shall conclude within 90 days of its initiation. After the consultation under this subsection, the Secretary shall consult with Atlantic Richfield and seek to find mutually acceptable measures to address any identified concerns of the affected Indian Tribe.
 (e)Tribal rights unaffectedNothing in this Act alters or diminishes the treaty rights of any Indian Tribe. (f)State law unaffectedNothing in this Act modifies, expands, diminishes, amends, or otherwise affects any State law relating to the imposition, application, timing, or collection of a State tax.
 (g)Compliance with applicable lawsThe land transfer directed by this Act, and all determinations, authorizations, and actions taken by the Secretary pursuant to this Act, are deemed to be non-discretionary actions authorized and directed by Congress, and to comply with all applicable procedural and other requirements of the laws of the United States.
 (h)Use of Federal selected landsNotwithstanding the former ownership of the Federal selected lands by the United States, such land shall be treated as non-Federal land after the conveyance of such lands to Atlantic Richfield.
 (i)Environmental complianceAfter the conveyance, Atlantic Richfield shall perform all response actions determined by the State Division of Environmental Protection to be necessary to protect human health and the environment with respect to any hazardous substance stored, released, or disposed of on the Federal selected lands. Response actions on the Federal selected lands shall be conducted in accordance with applicable Federal, State, and local laws pertaining to response, mining, and related activities on land in private ownership.
 (j)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the BLM. 